Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 11/3/22, the Applicant argued the claims previously rejected in the Non-Final Office Action dated 8/4/22. 
	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-15 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donohoe et al., United States Patent Publication 2019/0369969 (hereinafter “Donohoe”).
Claim 1:
	Donohoe discloses:
A method for performing static reconciliation for rendering a graphical user interface of an application, the method comprising:
receiving, by at least one processor, source code associated with the graphical user interface of an application (see paragraphs [0019], [0034] and [0035]). Donohoe teaches receiving source code associated with the GUI;
compiling the source code into a plurality of rendering instructions for rendering a view hierarchy of the graphical user interface, wherein the view hierarchy defines graphical components of the graphical user interface, and wherein the plurality of rendering instructions include (see paragraphs [0024], [0030], [0031]). Donohoe teaches compiling the source code into a plurality of rendering instructions for rendering a hierarchy of views of the GUI and defining graphical components:
a set of initial rendering instructions for rendering the graphical components, during an initial rendering of the graphical user interface (see paragraphs [0035]-[0038]). Donohoe teaches rendering an initial view of the GUI; and
a set of update rendering instructions for rendering a subset of the graphical components, during subsequent renderings of the graphical user interface, and automatically assigning, during compilation of the source code, a respective key to one or more of the subset of graphical components (see paragraphs [0083]-[0085]). Donohoe teaches a set of update rendering instructions for subsequent renderings and automatically assigning a key during compilation of the source code, 
wherein the set of update rendering instructions for rendering each of the one or more of the subset of graphical components are uniquely identifiable according to the respective key (see paragraph [0091]). Donohoe teaches set of update rendering instructions for rendering the subset of components identifiable by the key; and 
executing the plurality of rendering instructions to update the one or more of the subset of graphical components identified by the respective key (see paragraph [0091]). Donohoe teaches executing the rendering instruction to update the components identified by the key.

Claim 2:
	Donohoe discloses:
wherein executing the plurality of rendering instructions comprises (see paragraph [0091]):
after executing the set of initial rendering instructions during an initial rendering of the graphical user interface (see paragraphs [0035]-[0038]):
 during each subsequent rendering of the graphical user interface, refraining from executing the set of initial rendering instructions and executing the set of update rendering instructions to update the one or more of the subset of graphical components identified by the respective key (see paragraph [0091]). Donohoe teaches during subsequent rendering of the GUI, refraining from recompiling the code and only compiling the updated code.

Claim 3:
	Donohoe discloses:
wherein compiling the plurality of rendering instructions comprises:
identifying a set of dynamic objects from the source code that include one or more dynamic attributes (see paragraph [0081]). Donohoe teaches identifying a set of dynamic objects from their attributes; and
identifying a set of static objects from the source code that do not include any dynamic attributes (see paragraph [0081]). Donohoe teaches identifying static objects that are not included in the dynamic attributes,
wherein the set of initial rendering instructions include instructions for rendering both the set of dynamic objects and the set of static objects (see paragraphs [0035]-[0038]). Donohoe teaches rendering an initial view of the GUI of all objects, and
wherein the set of update rendering instructions include instructions for rendering the set of dynamic objects but not the set of static objects (see paragraphs [0091]). Donohoe teaches rendering only the dynamic objects that change.

Claim 4:
Donohoe discloses:
determining whether any of the graphical components are duplicated in the graphical user interface (see paragraph [0043]). Donohoe teaches determining whether any of the graphical components are duplication in the GUI;
automatically assigning the respective key to each of the graphical components that is duplicated in the graphical user interface (see paragraph [0085]). Donohoe teaches automatically assigning key to the duplicated updated components,
wherein respective rendering instructions from the plurality of rendering instructions for each graphical component that is duplicated in the graphical user interface are uniquely identifiable according to the respective key (see paragraph [0085] and [0091]). Donohoe teaches rendering instructions for the duplicated components with updated values. 

Claim 5:
	Donohoe disclose:
generating the respective key assigned to each graphical component that is duplicated in the graphical user interface based on a position from within the source code where the dynamic graphical component is referenced (see paragraph [0085]).  Donohoe teaches a literal value refers to the source code representation of a value of a type, such as a number or string. The IDE accesses an incremental values table which may be a separate data structure implemented as maps of strings to values (e.g., a dictionary). In example, a string stored in the incremental values table may correspond to a lookup key for a literal value included in a function inside a thunk implementation. In an implementation, the function, inside the thunk implementation, may include code referencing the incremental values table where the code includes the lookup key to obtain a value for the literal value from the incremental values table.
Claims 11-15 and 18-22:
Although Claims 11-15 are systems and Claims 18-22 are medium claims, they are interpreted and rejected for the same reasons as the method of Claim 1-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Donohoe, in view of Colton et al., United States Patent Publication 20110131548 (hereinafter “Donohoe”).
Claim 6:
	Donohoe fails to expressly disclose a position of a first byte of where the component resides in the source code.

Colton discloses:
wherein the position comprises a respective position of a first byte where the plurality of rendering instructions for each of the graphical component resides within the source code (see paragraph [0021]). Colton teaches Markup language data elements can include data structures defining colors, lines, shapes, text, and layout positions. Markup language data elements may additionally comprise references to, for instance, objects, functionality or data in a first byte code.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Donohoe to include the respective positions of the components within the source for the purpose of mapping elements of the HTML document, as taught by Colton. 

Claims 16 and 23:
	Although Claim 16 is a system and Claim 23 is a medium claim, they are interpreted and rejected for the same reasons as the method of Claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donohoe, in view of Sullivan et al., United States Patent Publication 20090259950 (hereinafter “Sullivan”).
Claim 7:
	Donohoe fails to expressly disclose a position of a first byte of where the component resides in the source code.

Sullivan discloses:
wherein the plurality of rendering instructions comprises in-line rendering instructions compiled into machine-readable code (see paragraph [0062]). Sullivan teaches the code including inline rendering instructions that are compiled to generate a view.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Donohoe to include inline rendering instruction of GUI components for the purpose of efficiently rendering GUI changes to components, as taught by Colton. 

Claim 17:
	Although Claim 17 is a system, it is interpreted and rejected for the same reasons as the method of Claim 7.

Response to Arguments
Applicant's arguments filed 11/3/22 have been fully considered but they are not persuasive. 
35 USC 102
Claims 1, 11, 18:
	Applicant argues Donohoe does not disclose or suggest (1)“compiling the source code into a plurality of rendering instructions for rendering a view hierarchy of the graphical user interface, wherein the view hierarchy defines graphical components of the graphical user interface, and (2) wherein the plurality of rendering instructions include: a set of initial rendering instructions for rendering the graphical components, during an initial rendering of the graphical user interface; and (3) a set of update rendering instructions for rendering a subset of the graphical components, during subsequent renderings of the graphical user interface,” as recited by claim 1.
	The Examiner disagrees. 
	(1) Donohoe teaches compiling the source code into a plurality of rendering instructions for rendering a hierarchy of views of the GUI and defining graphical components. The framework as described herein enables developers to create “views” for graphical user interfaces (GUIs or UIs) of a computer application. Moreover, the framework supports a user interface with a hierarchy of views such that at least one view can be included within another view, which can be further utilized to define a layout of views within the user interface and/or other properties associated with a set of views within the hierarchy (i.e. source code to create a view hierarchy to be rendered defining graphical components of the UI). In addition, a data structure, such as a tree structure, may be provided to represent such a hierarchy of views in which parent-child relationships between views are established between respective nodes in the tree structure (see paragraphs [0024]). The software development environment, using the compiled code, can create a software package for deployment on a target device (i.e. compiling source code into a plurality of rendering instructions to create a view). The server may provide a web service and can perform operations associated with the compiled code, such as complex processing operations (see paragraphs [0030] and [0031]). Donohoe teaches “compiling the source code into a plurality of rendering instructions for rendering a view hierarchy of the graphical user interface, wherein the view hierarchy defines graphical components of the graphical user interface”
	(2) Donohoe teaches rendering an initial view of the GUI (see paragraphs [0035]-[0038]). As shown, the graphical area 215 includes a listing of a function, from the selected source code file, for rendering a view of a user interface (UI), which may include one or more UI elements. Text (e.g., “Label”) indicating a name of a UI element, related to the selected function, is also listed in the graphical area 215. In this example, the text of the name of the UI element has been selected for editing, which causes the UI  of the IDE to display a tool in a graphical area for editing the corresponding UI element. The compiled generated source code, when executed by the render service, provides a rendering of the particular view of the UI that is sent to an integrated development environment (IDE) (i.e. rendering an initial view of the GUI), and the rendering of the particular view of the UI is utilized by the IDE for displaying the particular view of the UI (see claim 13).
	(3) Donohoe teaches a set of update rendering instructions for subsequent renderings (see paragraphs [0083]-[0085]). The IDE detects edits to the source code, based on direct code edits and/or commands received by the tool, to support immediate previews of UI code changes. As discussed below, direct code edits occur when a user directly changes source code via text entry. For direct code edits that are received to the code in the source code file, the IDE may parse the edited code. In one or more implementations, the IDE determines a difference between original code and edited code. If the IDE determines that code related to the function changed, the corresponding thunk implementation is recompiled by the compiler. By only recompiling the thunk implementation, the IDE may improve performance by reducing the time in which an updated preview is provided based on the modified thunk implementation (i.e. a set of update rendering instructions for rendering a subset of the graphical components, during subsequent renderings of the graphical user interface). Thus, Donohoe disclose the limitations of the claims and the rejections are maintained.

Applicant argues claim 1 recites “automatically assigning, during compilation of the source code, a respective key to one or more of the subset of graphical components, wherein the set of update rendering instructions for rendering each of the one or more of the subset of graphical components are uniquely identifiable according to the respective key,” which is distinctly different from the Examiner’s construction of “automatically assigning a key during compilation of the source code.” It is improper to construe the claims generally to arrive at a gist of the claimed subject matter that overlooks the plain language of claim 1 itself.
	The Examiner disagrees. 
	Donohoe teaches a set of update rendering instructions for subsequent renderings and automatically assigning a key during compilation of the source code (see paragraph [0083]-[0085] and [0091]). The IDE may send a message to the device simulator with the new literal value and the lookup key (i.e. automatically assigning a key). The message with the new literal value (i.e. new compiled code for subset of graphical components) and the lookup key gets passed to the preview agent, which then executes the previously compiled code and uses the lookup key to find the updated value in the incremental values table. Thus, Donohoe discloses the limitations as the rejections are maintained.

Applicant argues while Donohoe references a “lookup key” at paragraph [0085], this “lookup key” may, as one example, “correspond to” “a string stored in the incremental values table.” A “string” is not equivalent to, nor would a person of ordinary skill in the art understand a “string” (which is an example of a “literal value”) to disclose or suggest “the set of update rendering instruction for rendering each of the one or more of the subset of graphical components,” recited by claim 1.
	The Examiner disagrees. 
	Donohoe may use the lookup key in a different way than the Applicant does but it results in the same functions of a lookup key as known by a person of ordinary skill in the art would understand. Donohoe teaches the IDE updates a value of the particular string based on the change of the literal value. For example, using the lookup key, the IDE may then update the literal value in the function with an updated value to be included in the incremental values table. Further, the IDE sends a message indicating the updated value of the particular string to a render service for executing compiled code previously compiled from the source code file to render an update of a view of a user interface (i.e. using a key/value system to store compiled version of the same subsets/source codes). In an example, the IDE may send a message to the device simulator with the new literal value and the lookup key, and the message with the new literal value and the lookup key gets passed to the preview agent, which then executes the previously compiled code and uses the lookup key to find the updated value in the incremental values table. In an example, the executed compiled code then references the updated value of the particular string from the table, and as a result, the IDE avoids recompiling the edited source code (see paragraph [0103]). Although Donohoe teaches the use of a string in reference to the lookup key, the lookup key represents the code compiled to render the instructions of the source code of the subset of graphical components. Thus, Donohoe teaches the ‘lookup key” and the rejections are maintained.

35 USC 103 Rejections
Claims 6, 7, 16, 17, 23:
	Applicant argues Donohoe fails to disclose all of the elements of the claims, as required by 35 U.S.C. § 102(a)(1), and provides no apparent reason for modification to include such features. Neither Colton nor Sullivan cure the above noted deficiencies of Donohoe, and neither Colton nor Sullivan were cited for this purpose. Accordingly, the applied references, alone or in any combination, fail to disclose or suggest all of the features defined by Applicant’s claims, and there would have been no apparent reason that would have caused one of ordinary skill in the art, at the time of Applicant’s invention, to modify the applied references to arrive at the claimed features. For at least these reasons, the applied references fail to establish a prima facie case for the non-patentability of Applicant’s claims under 35 U.S.C. § 103. Applicant therefore respectfully requests reconsideration and withdrawal of this rejection.
	The Examiner disagrees.
	See the above response to rejections of the independent claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        12/8/22

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176